Herrick, J. (dissenting).:
I am unable to concur in the opinion of Justice Merwin in this case-. Negligence is a violation of or omission to perform some duty. There can be no duty unless there is a power to fulfill it.
The guardian has absolute control of the lands and property of his ward. By statute it is the duty of the guardian not to “ make or suffer any waste, sale or destruction of' such things or of such inheritance, but [he] shall keep up and sustain the houses, gardens and other appurtenances to the lands of his ward by and with the issues and profits thereof, or with such other moneys belonging to his ward as shall be in his hands.” (2 R. S. 153, § 20 [Birdseye ed., p. 1292, § 44]; 2 Kent’s Comm. 228.) The- guardian can lease the land of his ward until he attains the age of twenty-one years, and may maintain an action of trespass or ejectment. (Thacker v. Henderson, 63 Barb. 271.)
The guardian having entire control of their property, the infants in this case were not in a position to either remove the wall in question or to repair and maintain it in a safe condition.
Again, negligence is actual or implied. There can be no actual or personal negligence charged on the part, of the infant defendants, because they had no legal or actual control over the property in question. The negligence of their guardian cannot be implied or imputed to them as in the case where the principal is held responsible for the acts of an agent or the employer for the negligence of his employees; that proceeds upon the theory that the superior is responsible for the action of the inferior.
In the case of guardian and ward, the superior authority is that of the guardian, and the negligence of the guardian is the negligence of the superior, and the negligence of the superior cannot be implied or attributed to the inferior. The ward does not direct or control the guardian, but the guardian the ward. In the absence of any finding of actual or personal negligence on the part of the infants, I do not think the judgment of negligence can be sustained against them.
The case of Morain v. Devlin (132 Mass. 87) does not seem to. me entirely a parallel one. The interest of a committee of a lunatic in the property of the latter is different from that of a guardian in the estate of a ward. A committee of a lunatic is held to be *359a mere bailiff or agent to take care of and administer the property of the lunatic (Matter of Strasburger, 132 N. Y. 128; People ex rel. Smith v. Commissioners of Taxes, 100 id. 215), while, as we have seen, a guardian has the possession, custody and control of his ward’s land.
Judgment affirmed, with costs.